J-S75023-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

STARKSY IVEY

                            Appellant                 No. 715 EDA 2014


                  Appeal from the PCRA Order January 17, 2014
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1204871-1998


BEFORE: ALLEN, J., LAZARUS, J., and MUNDY, J.

JUDGMENT ORDER BY MUNDY, J.:                      FILED DECEMBER 05, 2014

        Appellant, Starksy Ivey, appeals pro se from the January 17, 2014

order dismissing as untimely his petition for relief filed pursuant to the Post

Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.          After careful

review, we affirm.

        On February 22, 2000, Appellant pled guilty to one count each of

murder and possession of an instrument of a crime (PIC).1 After a degree-

of-guilt hearing, the trial court found Appellant guilty of first-degree murder2

and PIC. On April 28, 2000, the trial court imposed an aggregate sentence

____________________________________________


1
    18 Pa.C.S.A. §§ 2501 and 907, respectively.
2
    18 Pa.C.S.A. § 2502(a).
J-S75023-14


of life imprisonment. On February 15, 2002, this Court affirmed Appellant’s

judgment of sentence.          Commonwealth v. Ivey, 797 A.2d 1023 (Pa.

Super. 2002) (unpublished memorandum). Appellant did not file a petition

for allowance of appeal with our Supreme Court. As a result, his judgment

of sentence became final on March 18, 2002, when the filing period for such

a petition expired.3      See generally 42 Pa.C.S.A. § 9545(b)(3); Pa.R.A.P.

1113(a).     Thereafter, Appellant filed unsuccessful PCRA petitions in 2003

and 2009. Appellant filed the instant petition on April 4, 2012. On January

17, 2014, the PCRA court dismissed Appellant’s PCRA petition. On February

6, 2014, Appellant filed a timely notice of appeal.

        As noted above, Appellant filed the instant PCRA petition on April 4,

2012.    Therefore, it was patently untimely because it was not filed within

one year of Appellant’s judgment of sentence becoming final.         See 42

Pa.C.S.A. § 9545(b)(1). However, Appellant argues that the United States

Supreme Court’s decisions in Missouri v. Frye, 132 S. Ct. 1399 (2012), and

Lafler v. Cooper, 132 S. Ct. 1376 (2012), satisfy the new constitutional

right exception to the PCRA time-bar. Appellant’s Brief at 11; see also 42

Pa.C.S.A. § 9545(b)(1)(iii). This Court has recently concluded that Frye and

____________________________________________


3
   We observe that the 30th day fell on Sunday, March 17, 2002. When
computing the 30-day filing period “[if] the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.” 1 Pa.C.S.A. § 1908. Therefore, the 30th day for Appellant to
file a timely allocatur petition was Monday, March 18, 2002.



                                           -2-
J-S75023-14


Lafler   do   not   satisfy   Section   9545(b)(1)(iii).   Commonwealth      v.

Feliciano, 69 A.3d 1270, 1277 (Pa. Super. 2013).

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s petition as untimely.       Accordingly, the PCRA court’s

January 17, 2014 order is affirmed.

      Order affirmed.

      Judge Lazarus did not participate in the consideration or decision of

this case.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/5/2014




                                        -3-